

116 HR 6640 IH: Medicare Advantage COVID Treatment Act
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6640IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Ms. Mucarsel-Powell (for herself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide coverage for COVID–19 at no cost sharing under the medicare advantage program, and for other purposes.1.Short titleThis Act may be cited as the Medicare Advantage COVID Treatment Act. 2.Coverage of treatments for COVID–19 at no cost sharing under the medicare advantage program(a)In generalSection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended by adding at the end the following new clause:(vii)Special coverage rules for specified COVID–19 treatment services(I)In generalNotwithstanding clause (i), in the case of a specified COVID-19 treatment service that is furnished during a plan year occurring during any portion of the emergency period defined in section 1135(g)(1)(B) beginning on or after the date of the enactment of this clause, a Medicare Advantage plan may not, with respect to such service, impose—(aa)any cost-sharing requirement (including a deductible, copayment, or coinsurance requirement); and(bb)in the case such service is a critical specified COVID-19 treatment service (including ventilator services and intensive care unit services), any prior authorization or other utilization management requirement.A Medicare Advantage plan may not take the application of this clause into account for purposes of a bid amount submitted by such plan under section 1854(a)(6). (II)Specified COVID-19 treatment service definedFor purposes of this clause, the term specified COVID-19 treatment service means any item or service furnished to an individual for which payment may be made under part A or part B of title XVIII of the Social Security Act if such item or service is included in a claim with an ICD–10–CM code relating to COVID-19 (as described in the document entitled ICD–10–CM Official Coding Guidelines—Supplement Coding encounters related to COVID-19 Coronavirus Outbreak published on February 20, 2020, or as otherwise specified by the Secretary)..(b)Reimbursement of medicare advantage plans for elimination of cost sharingSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended by adding at the end the following new subsection:(p)Additional payment to account for cost sharing elimination for COVID-19 treatment services(1)In generalA Medicare Advantage plan shall notify the Secretary of the total dollar amount of cost sharing that, but for the application of section 1852(a)(1)(B)(vii), would have been required under such plan for specified COVID-19 treatment services (as defined in subclause (II) of such section) furnished during a plan year described in such section to individuals enrolled in the plan. The Secretary shall make periodic and timely payments in accordance with this subsection to such plan that, in the aggregate, equal such total dollar amount.(2)Timing of paymentPayments by the Secretary under this subsection shall be made beginning March 1, 2021, for amounts described in such paragraph that would have been required under such plan for specified COVID-19 treatment services furnished during plan year 2020. Payments by the Secretary under this subsection for such amounts that would have been so required under such plan for such services furnished during a plan year subsequent to plan year 2020 shall be made beginning March 1 of the plan year following such subsequent plan year.(3)Non-applicationSection 1853(c)(7) shall not apply with respect to the application of this subsection.(4)AppropriationThere are transferred to the Centers for Medicare & Medicaid Program Management Fund, out of any monies in the Treasury not otherwise obligated, such sums as may be necessary to the Secretary for purposes of making payments under this subsection..(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.